Case 2:18-bk-15559-NB   Doc 222-17 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 17 Page 1 of 6




                          EXHIBIT 17
                  Case 2:18-bk-15559-NB                       Doc 222-17 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                              Desc Exhibit 17 Page 2 of 6




                                       This page ls part of your document• DO NOT DISCARD

                                                             ~d~                         20131764623
                                              :~
                                               t
                                                                   •, i
                                                                               +
                                                                                        11111111111111101
                                                                                          Recorded/Flied in Officlal Records
                                                                                                                                        Pgrog:
                                                   'It                       I,,        Recorder's Office, Los Angeles County,
                                                         x              ,.                          Callfornla
                                                             ~fOt.~►-                        12/16/13 AT 08:00AM


                                                                                                                      FEES:                 34.00
                                                                                                                     TAXES:                 0.00
                                                                                                                     OTHER:                 0 . 00
                                                                                                                      PAID:                 34.00




                                      lllll~IIIIIIIIIIIIIHIIIII    LEAOSHEET




                                       1111111111111111111111 IIIIIIU
                                                                  201312160270014

                                                                    00008659144


                                                               1111111111111
                                                                        005939957

                                                                               SEQ:
                                                                                   14

                                             DAR - Title Company (Hard Copy)

                                              111111101111111111111111
                                              111!111111111111111111111111
                                              THIS FORM IS NOT TO BE DUPLICATED
                            Ctttffl                                                                                      R20            •



Non-Order Search                                                              Page 1 of S
Doc: CALOSA:2013 01764623                                                                                   Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
                  Case 2:18-bk-15559-NB          Doc 222-17 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                 Desc Exhibit 17 Page 3 of 6
         .   ..
       ;;;        Recordlng Requested By
                       ServiceUnk

               RECORDING REQUESTED BY
               T.D. SERVICE COMPANY
               and when recorded mail to
               T.D. SERVICE COMPANY
               4000 W. METROPOLITAN DRIVE
               SUITE400
               ORANGE, CA 92868



               /S:S-/~Sf         SPACE ABOVE THIS LINE FOR RECORDERS USE _ _ _ __
               T.S. No: D544061 CA      Unit Code: D Loan No: 218 PROPER
               AP #J: 7343-012-024
               Property Address: 218 W. CARSON STREET, CARSON, CA 90745
                   NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST
                                           "IMPORTANT NOTICE"
                  l■IIIUI                                                            111111111111111
               IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE
               BEHIND IN YOUR PAYMENTS, IT MAY BE SOLD WITHOUT ANY
               COURT ACTION, and you may have the legal right to bring your account in good
               standing by paying all of your past due payments plus permitted costs and expenses within the
               time penmtted by law for reinstatement of your account, which is normally five business days
               prior to the date set for the sale of your property. No sale date may be set until approximately
               90 days from the date this .notice of default may be recorded ( which date of recordation
               appears on this notice). l;'his amount is $301,821.34, As of December 20, 2013 and will
               increase until your account becomes current. While your property is in foreclosure, you still
               must pay other obligations (such as insurance and taxes) required by your note and deed of
               trust or mortgage. If you fail to make future payments on the loan, pay taxes on the property,
               provide insurance on the J)T9perty, or pay other obligations as required in the note and deed of
               trust or mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate
               your account in good standing. In addition, the beneficiary or mortgagee may require as a
               condition to reinstatement that you provide reliable written evidence that you paid all senior
               liens, property taxes, and ha:aird insurance premiums.
               Upon your written request, the beneficiary or mortgagee will give you a written itemization of
               the entire amount you must pay. You may not have to pay the entire unpaid portion of your
               account, even though fuU payment was demanded, but you must pay all amounts in default at
               the time pa:yment is made. However, you and your beneficiary or mortgagee may mutually
               agree in wnting prior to the time the notice of sale is posted {which may not be earlier than
               tliree months after this notice of default is recorded) to, among other thmgs, (I) {ITT>Vide
               additional time in which to cure the default by transfer of the property or otherwise; or (2)
               establish a schedule of payments in order to cure your default; or both ( I) and (2).




                                                                                                                            1qt.
Non-Order Search                                              Page 2 of 5                Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
Doc: CALOSA:2013 0J76415?3
                Case 2:18-bk-15559-NB            Doc 222-17 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                 Desc Exhibit 17 Page 4 of 6




                Page2
                    NOTlCE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST
                T.S. No: 0544061 CA        Unit Code: D    Loan No: 218 PROPER
                AP #1: 7343-012-024
                Following the expiration of the time period referred to in the first paragraph of this notice,
                unless the obligation being foreclosed upon or a separate written agreement between you and
                your creditor pennits a Jonier period. you have only the legal right to stop the sale of your
                property by paying the entire amount demanded by your creditor.
                To find out the amount you must pay, or to arrange for payment to stop the foreclosure, or if
                your property is in foreclosure for any other reason, contact:
                                                           Peter Star
                                                   R44 Lending Group, LLC
                                                         As Beneficiary,
                                                    621 W. Rosecrans Ave.
                                                      Gardena, CA 90248
                                                         (310) 538-2100
                If you have any questions, you should contact a lawyer or the government agency which may
                have insured your loan. Notwithstanding the fact that your property is in foreclosure, you
                may offer your property for sale,_p_rovided the sale is concluded_pnor to the conclusion of the
                foreclosure. Remembe_r,. YOU MAY LOSE LEGAL RIGHTS IF YOU DO
                NOTT AKE PR01,-1PT ACTION
                NOTICE IS HEREBY GIVEN THAT T.D. SERVICE COMPANY is either the original
                Trustee, the duly appointed substituted Trustee, or acting as agent for the Trustee or
                Beneficiary under the following described Deed of Trust:
                Trustor: 2l8 PROPERTIES, LLC
                Recorded September 11, 2009 as lnstr. No. 2009 t 392426 in Book -- Page --- of
                Official Records in the office of the Recorder of LOS ANGELES County, CALIFORNIA
                Said Deed of Trust secures certain obligations includin_g one Note for the sum of
                $179,850.00 AND MODIFICATION AGREEMENT(~) DATED 03/12/10
                That the Beneficial interest under such Deed of Trust and the obligations secured thereby are
                presently held by the Beneficiary; That a breach of, and default in, the obligations for which
                such Deed of Trust is security has occurred in that ~yment has not been made of:
                THE PRINCIPAL SUM OF $179,850.00, WITH INTEREST DUE THEREON FROM
                APRIL 1, 2010. FAILURE TO PAY JUDGMENT LIEN FILED AGAINST THE
                PROPER1Y ON MAY 5, 2011 AS PER ITEM 8A OF THE PROMISSORY NOTE. A
                DEMAND FOR PAYMENT IN FULL WAS MADE ON SEPTEMBER 16, 2013.
                That by reason thereof, the ,Present Beneficiary under such Deed of Trust has executed and
                delivered to said duly appointed Trustee, a wntten Declaration of Default and Demand for
                Sale, and has deposited with said duly apJ)Oioted Trustee, such Deed of Trust and all
                documents evidencing obligations securci:l thereby, and has declared and does hereby declare
                all sums secured thereby immediately due and l)ayable and has elected and does hereby elect
                to cause the trust property to be sold to satisfy the obligations secured thereby.




Non-Order Search                                             Page 3 of 5                 Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
Doc: CALOSA:2013 01764623
                Case 2:18-bk-15559-NB          Doc 222-17 Filed 03/04/21 Entered 03/04/21 16:19:46
                                               Desc Exhibit 17 Page 5 of 6




               Page 3
               T.S. No: 0544061 CA       Unit Code: D     Loan No: 218 PROPER
               DATED: 12/13/13




                            STANT SECRETARY
                The Beneficiary may be attempting to collect a debt and any information obtained may be
                used for that purpose.




Non-Order Search                                           Page 4 of 5                Requested By: fntmdall, Printed: 11/5/2019 3:19 PM
Doc: CALOSA:2013 01764623
                     Case 2:18-bk-15559-NB             Doc 222-17 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                       Desc Exhibit 17 Page 6 of 6

     :   :. ' . . .. . ...

                                       Declaration of Mort2ag_e Servicer Pursuant to
                                                      Civil Code 92923.SS(c)

                  Borrower(s): 218 PROPERTIES, LLC
                  Mortgage Servicer: R44 Lending Group, LLC
                  Property Address: 218 W. CARSON STREET, CARSON, CA 90745
                  Loan No.: 218 PROPER
                  T.S. No.: 0544061 CA
                  The undersigned, as an authorized agent or employee of the mortgage servicer named below,
                  declares that:
                        I . .)L The mortgage servicer has contacted the borrower pursuant to California Civil
                                Code§ 2923.5S(b)(2) to "assess the borrower's financial situation and explore
                                options for the borrower to avoid foreclosure". Thirty (30) days, or more, have
                                passed since the initial contact was made.
                        2. _    The mortgag_e servicer has exercised due dili_&ence to contact the borrower
                                pursuant to California Civil Code§ 2923.SS(t) "to assess the borrower's financial
                                situation and explore options for the borrower to avoid foreclosure". Despite the
                                exercise of due ciligence the mortgage servicer has been unable to contact the
                                borrower. Thirty (30) days, or more, have passed since these due diligence efforts
                                were satisfied.
                        3..~. No contact was required by the mortgage servicer because the individual(s) did not
                          7 ' meet the definition of "borrower" pursuant to subdivision (c) of California Civil
                              Code Section § 2920.5.
                        4. JiL_ The requirements of California Civil Code§ 2923.55 do not apply because the
                           I" loan is not secured by a first lien mortgage or first deed of trust that secures a loan,
                                or that encumbers real property, described in California Civil Code§ 2924.1 S(a).
                   I certify that this declaration is accurate, complete and supported by competent and reliable
                   evidence which the mortgage servicer has reviewed to substantiate the borrower's default and
                   the right to foreclose, including the borrower's loan status and loan information.



                   Dated:
                               ;y._
                               ~J
                                            R44 Lending Group, LLC , Mortgage Servicer
                                           December 3, 2 0 1 3 / /
                                                           By: __,,-...,fJ!:=-.___ _ _ _ _ _ _ _ __
                                                                        7


                                                               By:      PETER STAR
                                                                     Name and title typed or printed




                   L'fRDECMl



Non-Order Search                                                     Page 5 of 5                Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
Doc: CALOSA:2013 01764623
